EXHIBIT B

Case 5:19-cv-00249-FL Document 1-2 Filed 06/18/19 Page 1 of 2
 

ouaD iui pees = AE AIOE TOY OT — a
Tw A) very
a Apc. er)
me oman eq SHBAB] BAY UO GudUM AUD xOqNE ALOUIUY )owyD II ae
< aBey sui Aq poyr sobng ee : g

= LOY ISOYY
BOO? || eqUades - PeltEZD aed C1),

   

~ ary jueuMED f) -n gp

                           

Aauasedsues, oBeg ¢ >

wi QOe

fHpy maGfing
Journey
woo mUUEM esau GS
afeanon pues
S620-f8s-616

ay 09s qneqy

Fu MONG) BOed RET EEL

SMO

To HOO EAO'rLL
eBeg un oy 0 TpUey JOA ey YF
Ayunuuer)

sis0g

297 AW ujor
squany
SOSA
S3ION
soieud

’ met cr Re inouy
eww soe
Tauejd
JEWWeEID/JeLWLUEIE)
jeonAjeuy

WHWWYD FNITNO aaus

“S040 Auew os uo Buca ssp)

A H02 Ti wou
aydoed @- 110 1

662 10 Uomo oy) uo paseg.¢ joIno gy ase LUD d UWUIO UWE joonAUuy

ub) qJewwese,

WO "JaUe|dIeEWWeIs MMM 6)

‘Aep & saynulwW ST ‘un, ‘jse4

+o * /VOBLERZTEZEOrSLOL/oeAm-ALMWw-94-u9-Buoun-9y-9171 f, Leeeay Areas yoogasey mma sch)

se 5:19-cv-00249-FL Document1-2 Filed 06/18/19 Page 2 of 2

a

 

 

ee ee]

 

+ * muweoimumo mii Hl gee
